ORDER
Defendant’s 9 August 2013 motion to supplement the record is allowed. Accordingly, the Clerk of Court for Cumberland County is hereby ordered to furnish this Court with copies of the following documents from State v. Marcus Reymond Robinson (91 CRS 23143): Defendant’s Exhibit 2 (capital trial voir dire transcripts), Defendant’s Exhibit 6 (MSU Jury Selection Study Report), Defendant’s Exhibit 8 (MSU Shadow Coding Report), Defendant’s Exhibit 45 (State v. Trull Order), and the transcripts from the related hearings on 6-7 November, 2011 and 10 November 2011.
s/Newbv. J.
For the Court